Citation Nr: 1531347	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and from an April 2010 rating decision of the RO in Detroit, Michigan.

The October 2009 rating decision granted service connection for right ear hearing loss and assigned a noncompensable (0 percent) rating, effective May 29, 2009.  In October 2009, the Veteran filed a notice of disagreement with the disability rating.  A statement of the case was issued in January 2011, and the Veteran filed a substantive appeal later that month.

The April 2010 rating decision denied service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in May 2010.  A statement of the case was issued in January 2011, and the Veteran filed a substantive appeal later that month.

In March 2014 and January 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran's left ear hearing loss is etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred as a result of his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for left ear hearing loss, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran is seeking entitlement to service connection for left ear hearing loss, which he contends was caused by in-service exposure to loud noise.  Service connection is currently in effect for tinnitus and for right ear hearing loss, both due to in-service noise exposure.  The Veteran's military occupational specialty (MOS) was heavy truck driver, and therefore the Veteran's exposure to loud noise affecting both ears is conceded.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran served on active duty from February 1962 to February 1964.  Service treatment records contain a November 1961 pre-induction examination report noting left ear whispered voice test of 15/15.  A January 1964 separation examination report notes left ear audiometry readings (when converted from ASA to ISO units) as follows: 





HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
X
-5

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the above readings have been converted from ASA units to ISO units.)  

The Veteran denied any past or current ear trouble on his pre-induction and separation medical history reports.  The service treatment records reflect that the Veteran never complained of, or sought treatment for, left ear hearing trouble during service.  

There are two medical opinions of record that are responsive to the question of whether the Veteran's current left ear hearing loss is at least as likely as not related to service.  Another opinion of record, contained in a September 2009 VA examination report, is not responsive to the issue at hand.  The Board notes that the June 2014 VA opinion and the October 2014 VA amended opinion were obtained in order to address the deficiencies in the September 2009 opinion.  The Board will not discuss the September 2009 opinion, as it is not probative to the question being addressed herein.

The record contains an August 2009 opinion from the Veteran's private physician opining that the Veteran's hearing loss is a result of noise exposure during service.  It notes that the Veteran served as a truck driver in the Army for 2.5 and 5-ton trucks and that he "was regularly exposed to loud noises and acoustic trauma of diesel engines and other machinery noises in the motor pool."

The record also contains a June 2014 VA examination report in which the examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that audiometric data in the claims file showed hearing was within normal limits in the left ear at separation from service.  An October 2014 amended opinion from the same examiner also found that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was based on no hearing loss having been noted on separation audiometric examination with hearing within normal limits at that time.

The Board subsequently sought another addendum opinion, in relevant part, so that the VA examiner could explain her rationale that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of service "based on no hearing loss noted at separation audiometric exam in c-file with hearing [within normal limits]."  The resulting April 2015 opinions merely note that audiometric examination showing that hearing was within normal limits at separation rules out hearing loss during military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that both opinion authors are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board further notes that both examiners have demonstrated a familiarity with the Veteran's history of in-service noise exposure.  The private physician physically examined the Veteran, while the VA examiner reviewed the Veteran's claims file.  

The Board acknowledges that there are deficiencies with each opinion.  The private opinion, for example, does not address the audiometry findings of the January 1964 separation examination report, or the Veteran's post-service history of occupational noise exposure.  The VA opinion and addenda provide no medical basis for finding that the Veteran's normal hearing at separation leads to the conclusion that his current left ear hearing loss was not at least as likely as not related to service.  

Ultimately, the Board finds that the probative value of the private and VA opinions is in relative equipoise with respect to whether the Veteran's current left ear hearing loss is related to in-service acoustic trauma.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

In view of the grant of service connection for left ear hearing loss, the Board finds that the issue of entitlement to an initial compensable rating for right ear hearing loss should be returned to the AOJ for the assignment of an initial disability evaluation to reflect the level of impairment for the bilateral hearing loss, in light of the expanded grant.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, 4.86 (Tables VI, VIa, and VII), Diagnostic Code 6100 (2014).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record evidence and issue a formal rating action that addresses the initial disability evaluation to be assigned for the Veteran's (now) service-connected bilateral hearing loss.  If the determination remains adverse to the Veteran, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


